Clarke, P. J.
The respondent was admitted to practice as an attorney and counsellor at law in the State of New York at the October, 1914,. term of the Appellate Division, First Department. On the 29th day of April, 1926, respondent was tried and convicted of the crime of grand larceny in the first degree in the Court of General Sessions of the county of New York, as appears by a certified extract from the minutes of said court and was sentenced to be imprisoned for the felony aforesaid.
Section 477 of the Judiciary Law provides: “Any person being an attorney and counsellor-at-Iaw, who shall be convicted of a felony, shall, upon such conviction, cease to be an attorney and counsellorat-law, or to be competent to practice as such.”
Subdivision 3 of section 88 of the Judiciary Law provides: Whenever any attorney and counsellor-at-law shall be convicted of a felony, there may be presented to the Appellate Division of the Supreme Court a certified or exemplified copy of the judgment of such conviction, and thereupon the name of the person so convicted shall by order of the court, be stricken from the roll of attorneys.” It follows, therefore, that the respondent must be and he hereby is disbarred.
Dowling, Finch, McAvoy and Martin, JJ., concur.
Respondent disbarred. Settle order on notice.